Filed 9/15/14 P. v. Contreras CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B252269

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA385634)
         v.

PATRICK CONTRERAS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Craig
Richman, Judge. Affirmed.
         Maria Leftwich, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Respondent.
                                                INTRODUCTION
         In an information, the District Attorney of Los Angeles County charged defendant
and appellant Patrick Contreras with two counts of chop shop operation (Veh. Code, §
10801), two counts of receiving stolen property—a vehicle—with a prior vehicle theft
conviction (Pen. Code, § 666.5), insurance fraud (Pen. Code, § 550, subd. (b)(1)), and
perjury by declaration (Pen. Code, § 118, subd. (a)). Pursuant to a plea agreement,
defendant pleaded no contest to one count of chop shop operation. Under the plea
agreement, defendant received a suspended high term sentence of four years in county
jail and was placed on probation for five years under various terms and conditions. The
remaining counts were dismissed. Defendant entered a waiver pursuant to People v.
Harvey (1979) 25 Cal. 3d 754 regarding restitution as to the remaining counts.
       The trial court conducted a restitution hearing. Defendant moved to withdraw his
plea based in part on his potential restitution liability for a destroyed Porsche.1 The trial
court denied the motion. Defendant filed a notice of appeal challenging the validity of
his plea and requesting a certificate of probable cause as to the trial court’s denial of his
motion to withdraw his plea. The trial court granted the request for a certificate of
probable cause.
       On appeal, defendant’s appointed counsel filed an opening brief in accordance
with People v. Wende (1979) 25 Cal. 3d 436 requesting that this court conduct an
independent review of the record to determine if there are any arguable issues. On April
22, 2014, we gave notice to defendant that counsel had failed to find any arguable issues
and that defendant had 30 days within which to submit by brief or letter any grounds of
appeal, contentions, or arguments he wished this court to consider. Defendant did not file
a responsive brief or letter. We affirm.




1       The restitution hearing had not been completed at the time the trial court heard
defendant’s motion to withdraw his plea. The clerk’s and reporter’s transcripts on appeal
do not reflect the resumed restitution hearing, if any. The record on appeal also does not
reflect the ultimate restitution award, if any.

                                               2
                                    BACKGROUND2
       On November 2, 2010, Los Angeles Police Department Officer Francisco Serrano
and his partner were near 4515 York Boulevard in Los Angeles. There, Officer Serrano
saw a two-vehicle garage that was on fire. Defendant rented part of the garage. Officer
Serrano approached a gate in front of the garage. Defendant walked away from the fire.
Officer Serrano asked defendant if anyone was trapped inside of the garage. Defendant
said, “No.” Officer Serrano asked defendant if he had called the fire department.
Defendant said, “Yes.”
       On November 3, 2010, Los Angeles Police Department Detective Lorenzo
Barbosa went to the garage at 4515 York Boulevard as part of an investigation of a chop
shop at that location. The garage had been destroyed by fire. Inside the garage,
Detective Barbosa found, among other things, auto parts and the charred remains of a
stolen 1999 Porsche Carrera. The front section of the Porsche had been cut off.


                                      DISCUSSION
       We have examined the entire record and are satisfied that defendant’s counsel has
fully complied with her responsibilities and that no arguable issues exist. (People v.
Wende, supra, 25 Cal.3d at p. 441.) Accordingly, we affirm the judgment.




2      Because defendant pleaded no contest, we set forth facts from the preliminary
hearing.

                                             3
                                   DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                               MOSK, Acting P. J.


We concur:



             KRIEGLER, J.



             MINK, J.




     Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                           4